Citation Nr: 1710420	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

3. Entitlement to service connection for a circulatory disorder, to include as secondary to herbicide exposure.

4. Entitlement to service connection for kidney disorder, to include as secondary to herbicide exposure.

5. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

6. Entitlement to service connection for an eye disorder, to include as secondary to herbicide exposure.

7. Entitlement to service connection for right shoulder disability, to include as secondary to herbicide exposure.

8. Entitlement to service connection for arthritis, to include bilateral knee disability, to include as secondary to herbicide exposure.

9. Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2013 and September 2015 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for arthritis and an increased initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam, in Korea between April 1, 1968 and August 31, 1971, and he otherwise was not exposed to herbicides in service.

2. The Veteran's heart disorder did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

3. The Veteran's hypertension did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

4. The Veteran's circulatory disorder did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

5. The Veteran's kidney disorder did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

6. The Veteran's diabetes mellitus did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

7. The Veteran's eye disorder did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

8. The Veteran's right shoulder disability did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.
CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for a circulatory disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2016).

4. The criteria for service connection for a kidney disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5. The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

6. The criteria for service connection for an eye disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2016).

7. The criteria for service connection for right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in January 2013, April 2013, March 2015 and October 2016 correspondences.  Thereafter, the claims were readjudicated in an August 2016 supplemental statement of the case (SSOC), and an October 2016 statement of the case (SOC).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent SOC and SSOC.  Thus, VA has satisfied the duty to notify the Veteran.

The Board has considered whether the Veteran should be scheduled for VA examinations to obtain medical opinions regarding possible relationships between the disabilities on appeal and his military service.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such examinations are not necessary because the evidence of record is sufficient to decide these claims.  In this regard, the Board notes that it is undisputed that the Veteran was first diagnosed with heart disorders, circulatory disorders, diabetes, right shoulder arthritis, and kidney and eye disorders many years following service.  More importantly, the Board notes that it is undisputed that there is no evidence of an in-service incident or treatment for any of the claims on appeal.  Lastly, the Board notes that the question of whether the Veteran was exposed to herbicides is a factual, not medical, determination.  Without the required proof of his exposure to herbicides there necessarily is not confirmation of the factual event that would in turn enable a VA examiner to link these conditions to the Veteran's military service.  Moreover, even on a direct basis, since there is no competent medical evidence suggesting that the Veteran's service connection claims on appeal may be the result of exposure to herbicides or any other event in service.  Thus, the Board finds that VA examinations are not warranted.

The Board also notes that most of the Veteran's service records may have been destroyed in fire.  See February 2002 VA Form 21-3101 Request for Information; November 2002 RO letter; April 2003 Memo response to Request for Medical Information; March 2013 VA Form 21-3101 Request for Information; and May and September 2015 notices.  The Veteran's available service treatment record (STR) consists solely of an August 1956 separation examination.  The Board notes that the above mentioned November 2002 RO letter, and the May and September 2015 notices requested the Veteran to complete and return NA Form 13055 in order to request a thorough search for the Veteran's military medical records.  However, the claims file shows that the Veteran has not respond to those requests and further development cannot proceed without his cooperation.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if an appellant desires help with his or her claim, they must cooperate with VA's efforts to assist).  The Veteran's failure to provide the requested information serves only to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  The Board finds that VA has met its duty to assist and does not have a further duty to obtain the records.

Accordingly, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Herbicide Exposure

The Veteran has broadly claimed exposure to herbicides while he was stationed in Korea during the Korean War era.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2016).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116 (f) (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303 (2016).

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (2016); see also VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b. 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board notes that the Veteran's periods of active duty service were from October 1953 to October 1956.  Regulations provide that a Veteran is presumed to have been exposed to herbicides in Korea if the evidence shows he was in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968, and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv) (2016).  As the evidence does not show that the Veteran served in Korea between April 1, 1968, and August 31, 1971, the presumptive provision does not apply.  

Additionally, the Veteran has not asserted exposure to herbicides during service other than being stationed in Korea during the Korean War era, and evidence of record does show exposure to herbicides at any time during service.  Thus, service connection on a presumptive basis as due to in-service exposure to herbicides/Agent Orange in Korea is not warranted.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016).  

Accordingly, the Board finds that the evidence of record does not support a finding of exposure to herbicides during service and will not further consider the Veteran's service connection claims on a secondary basis due to herbicide exposure.

Heart Condition

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a heart.  The record shows that the Veteran currently has diagnosis for coronary artery disease (CAD), congestive heart failure (CHF), atrial fibrillation and left ventricle dysfunction.  The record further shows the Veteran is status post myocardial infarction and that he underwent a coronary artery bypass graft (CABG) procedure in 2001.  The remaining question is whether a heart condition manifested in service, within one year of service, or is otherwise related thereto.

The Veteran's available STR consists of an August 1956 separation examination.  The separation examination noted a normal heart and vascular system.

A March 1983 X-ray study revealed no acute cardiopulmonary abnormality.  A March 1993 hospital medical record noted that the Veteran was admitted due to complaints of numbness of his left side.  His discharge diagnoses included cerebral infarction with sensory syndrome.  A December 1997 hospital emergency department medical record shows treatment for atrial fibrillation.  An August 2000 VA medical record (VAMR) noted current problems of intermittent atrial fibrillation.  

In August 2001, the Veteran was admitted to the hospital for progressive angina which was found to have begun three months prior.  The Veteran underwent quadruple aortocoronary bypass surgery in September 2001.  The discharge diagnoses included progressive angina, acute myocardial infarction and multivessel CAD.  

In March 2011, the Veteran was admitted to the hospital with the following diagnoses: CAD, acute on chronic CHF, chronic atrial fibrillation, cardiomyopathy, and non-sustained ventricular tachycardia.  Another March 2011 medical record shows an abnormal electrocardiogram (ECG) study.  The ECG study revealed atrial fibrillation with a competing junctional pacemaker, an age undetermined inferior infarct, and a T-wave abnormality.  

During a February 2017 Board videoconference hearing, the Veteran testified that he was diagnosed with a heart condition approximately ten years after service.  He further testified that he was currently being treated for a heart condition including through the recent use of a pacemaker.  In addition, the Veteran testified that he did not have a heart condition during service and that he did not know why his current heart condition would be related to service.  

As noted above, most of the Veteran's service records may have been destroyed in fire.  When service records are incomplete the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  While the evidence establishes current heart conditions, the evidence of record does not establish any in-service events.  More importantly, the lay statements of record unequivocally state that the Veteran did not have or develop a heart condition during service.  There is no evidence to the contrary.

Thus, the Board finds that the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a heart condition.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Hypertension

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The record shows that the Veteran currently has hypertension.  The remaining question is whether the disorder manifested in service, within one year of service, or is otherwise related thereto.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  

The Veteran's available STR consists of an August 1956 separation examination noting a normal vascular system and a recorded blood pressure reading of 110/60, or 110 systolic and 60 diastolic.

A June 1980 medical record noted that the Veteran's blood pressure "was up" with other contemporaneous medical records showing elevated blood pressure readings.  A March 1993 hospital medical record noted that the Veteran was admitted due to complaints of numbness of his left side.  His discharge diagnoses included hypertension.

Several of the Veteran's medical records, including private medical records dated March 2009 and January 2010, noted that he was a poor historian.  A March 2011 private medical record noted a longstanding history of hypertension.

During a February 2017 Board videoconference hearing, the Veteran testified that he was never diagnosed with high blood pressure or treated with blood pressure medication during service, but that he did have elevated blood pressure readings during service.  In addition, when asked if he had other elevated blood pressure readings during service he testified that he could not "remember all that." He further testified that shortly after service his physician informed him that his blood pressure was "a little high."  When asked how long after service that this took place, the Veteran stated that he could not remember and that "his mind is all messed up."  Lastly, the Veteran testified that he was currently on medication that has kept his hypertension under control, but that he could not remember when his medication treatment began.

After a review of the evidence, the Board finds that the Veteran's claim for service connection for hypertension must fail as the second Shedden requirement has not been met.  Although the Veteran's service records may have been destroyed in a fire, there is no evidence that the Veteran was diagnosed or treated for hypertension or high blood pressure during service.  This is supported by the Veteran's existing separation examination noting a normal blood pressure reading.

The Board recognizes the Veteran's lay testimony that he had an "elevated" blood pressure reading during service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer). 

In any event, the Board finds the Veteran an unreliable historian.  Although the Veteran reported elevated blood pressure readings during service and shortly thereafter, there is no record, medical or otherwise, noting any elevated blood pressure readings until at least 1980.  Additionally, during the February 2017 Board hearing, the Veteran testified that he could not remember when certain events took place.  The Veteran's more recent medical records also note that he is an unreliable historian.  Accordingly, the Board attaches little weight to the Veteran's testimony.

As such, the Board finds no evidence of hypertension or high blood pressure during service; thus, the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a hypertension.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Circulatory Disorder

The Veteran seeks entitlement to service connection for a circulatory disorder.  The medical record shows that the Veteran has diagnoses for anemia, peripheral vascular occlusive disease and hyperlipoproteinemia.  Thus, the record shows a current circulatory disorder and the remaining question is whether any such disorder manifested in service, within one year of service, or is otherwise related thereto.  

The Veteran's STR consists of an August 1956 separation examination.  The separation examination noted a normal heart and vascular system and the Veteran's recorded blood pressure reading was 110/60.

In August 2001, the Veteran was admitted to the hospital for progressive angina.  The hospital record shows a positive medical history of hypertension, stroke, atrial fibrillation and peripheral vascular occlusive disease.  

In March 2011, the Veteran was admitted to the hospital with the following diagnoses: CAD, acute on chronic CHF, chronic atrial fibrillation, cardiomyopathy, non-sustained ventricular tachycardia, diabetes, chronic renal insufficiency, hypertension and anemia.  The medical record further shows that the Veteran's multifactorial anemia was noted in the setting of chronic renal failure and iron deficiency.  An August 2014 VA medical record noted that the Veteran had a history of hyperlipoproteinemia.  

During a February 2017 Board videoconference hearing, the Veteran testified that he was cold all the time and that he was diagnosed with anemia.  He further testified that he did not have any circulatory problems during service.  In addition, he testified that he could not recall when he was first diagnosed with anemia, but that it seemed like a long time ago.  

Based on the evidence of record, the Board finds that the second Shedden requirement has not been met.  Although the Veteran's service records may have been destroyed in a fire, there is no evidence that the Veteran was diagnosed or treated for a circulatory disorder during service.  This is supported by the Veteran's existing separation examination noting a normal heart and vascular system.  Additionally, there is no competent lay statement asserting a circulatory disorder was incurred in or treated during service.  In fact, the only lay statements of record are from the Veteran who testified that he did not have any circulatory problems during service.  There is no evidence to the contrary.

Thus, the Board finds that the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a circulatory disorder.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Kidney Disorder

The Veteran seeks entitlement to service connection for a kidney disorder.  The medical record shows that the Veteran has diagnoses of chronic kidney disease and chronic renal failure.  Thus, the record shows a current circulatory disorder and the remaining question is whether the disorder manifested in service, within one year of service, or is otherwise related thereto.  

The Veteran's STR consists of an August 1956 separation examination noting a normal genitourinary system.  

In August 2001, the Veteran was admitted to the hospital for progressive angina.  The hospital record shows a positive medical history for renal insufficiency.  In January 2010, a private physician noted an acute renal injury that was likely from multiple factors, "especially the exacerbation of his CHF and fluid retention, not being optimized for medical treatment and diuretic."  A March 2011 private medical record shows that the Veteran reported being notified that he had chronic renal insufficiency one year ago when he was admitted to a hospital and his remaining kidney function was 35 percent.

In March 2011, the Veteran was admitted to the hospital with the following diagnoses: CAD, acute on chronic CHF, chronic atrial fibrillation, cardiomyopathy, non-sustained ventricular tachycardia, diabetes, chronic renal insufficiency, hypertension, and anemia.  The medical record further shows that the Veteran's multifactorial anemia was noted in the setting of chronic renal failure and iron deficiency.  An August 2014 VA medical record noted the Veteran had a history of end stage renal disease.  

During a February 2017 Board videoconference hearing, the Veteran testified that his currently kidney disorder was treated with dialysis three times per week.  The Veteran further testified that he did not have any problems with or receive treatment for a kidney disorder during service. 

Based on the evidence of record, the Board finds that the second Shedden requirement has not been met.  Although the Veteran's service records may have been destroyed in a fire, there is no evidence that the Veteran was diagnosed or treated for a kidney disorder during service.  This is supported by the Veteran's existing separation examination noting a normal genitourinary system.  Additionally, there is no competent lay statement asserting a kidney disorder was incurred in or treated during service.  In fact, the only lay statements of record are from the Veteran who testified that he did not have or receive treatment for a kidney problem while in service.  There is no evidence to the contrary.

Thus, the Board finds that the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a kidney disorder.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Diabetes Mellitus

The Veteran seeks entitlement to service connection for diabetes mellitus.  The medical record shows that the Veteran has a current diagnosis of diabetes mellitus.  Thus, the remaining question is whether the diabetes manifested in service, within one year of service, or is otherwise related thereto.  

The Veteran's separation examination noted a normal endocrine system and a negative urinalysis examination for albumin and sugar.  The first post-service record noting diabetes is a February 1987 private medical record.  The record included a urinalysis and shows that a discussion took place regarding what diabetes is and what it means at present.  The record also shows that the Veteran was given a booklet with instructions regarding diabetes management, diet and the need to return in one week for a blood sugar analysis.  Contemporary medical records show continual treatment for diabetes.

During a February 2017 Board videoconference hearing, the Veteran testified that he was not diagnosed with, or sought treatment for, diabetes during service.  The Veteran further testified that he had been diagnosed with diabetes for a long time but could not recall when he was originally diagnosed.  

Based on the evidence of record, the Board finds that the second Shedden requirement has not been met.  Although the Veteran's service records may have been destroyed in a fire, there is no evidence that the Veteran was diagnosed or treated for diabetes during service.  This is supported by the Veteran's existing separation examination noting a normal urinalysis.  Additionally, the first evidence showing a diagnosis for diabetes is a February 1987 private medical record.  Lastly, there is no competent lay statement asserting that diabetes was incurred in or treated during service.  In fact, the only lay statements of record are from the Veteran who testified that he was not diagnosed with or received treatment for diabetes while in service.  There is no evidence to the contrary.

Thus, the Board finds that the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Eye Disorder

The Veteran seeks entitlement to service connection for an eye disorder.  The medical record shows that the Veteran has a current diagnosis of a branch retinal artery occlusion (BRAO) causing decreased vision in his right eye.  Other eye disorders noted include cataracts, blurred vision, dry eye syndrome and Hollenhorst plaque in his right eye.  Thus, the record shows current diagnoses of eye disorders and the remaining question is whether any such eye disorder manifested in service, within one year of service, or is otherwise related thereto.  

The Veteran's separation examination noted normal eyes, ocular motility and a normal ophthalmoscopy examination.  The examination also shows a 20/20 distal vision test result.

In February 2001, the Veteran complained of blurry vision.  He was diagnosed with bilateral mild cataracts and Hollenhorst plaque in his right eye.  A January 2015 VA medical record noted the Veteran had a history of BRAO causing decreased vision in his right eye.  The BRAO was reportedly caused by Hollenhorst plaque at the distal end of the superior temporal vessel and macula thinning.  The medical record also noted other bilateral eye disorders including cataracts, blurred vision and dry eye syndrome.

During a February 2017 Board videoconference hearing, the Veteran testified that he did not have an eye condition and that he did not receive treatment for any eye condition during service.  He further testified that he developed an eye condition due to plaque that came from his arteries.  The Veteran's wife testified that the Veteran developed cataracts about three or four years ago.  

Based on the evidence of record, the Board finds that the second Shedden requirement has not been met.  Although the Veteran's service records may have been destroyed in a fire, there is no evidence that the Veteran was diagnosed or treated for an eye disorder during service.  This is supported by the Veteran's existing separation examination noting normal eyes, normal ocular motility, a normal ophthalmoscopy examination, and a distal vision test revealing 20/20 vision.  Additionally, there is no competent lay statement asserting an eye disorder was incurred in or treated during service.  In fact, Veteran's testified that he did not receive a diagnosis and was not treated for an eye disorder during service.  Additionally, the Veteran's spouse testified that he was first diagnosed with cataracts three to four years ago, some sixty years after service.  Thus, there is no competent evidence, lay or otherwise, establishing an in-service incurrence or treatment for an eye disorder.

Accordingly, the Board finds that the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for an eye disorder.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Right Shoulder Disability

The Veteran seeks entitlement to service connection for a right shoulder disability.  The medical evidence shows a current diagnosis of right shoulder arthritis; thus, the remaining question is whether the Veteran's right shoulder disability manifested in service, within one year of service, or is otherwise related thereto.  

The Veteran's separation examination noted normal upper extremities.  The first post-service record noting a right shoulder disability is a February 1987 private medical record noting reports of right shoulder pain the past three weeks which had progressively worsened.  In January 1994, the Veteran complained of continual severe pain across his shoulders.  A November 1996 medical record noted bursitis of the right shoulder.  A November 2005 radiological examination of the right shoulder revealed mild osteoarthritic changes.  

During a February 2017 Board videoconference hearing, the Veteran testified that his right shoulder disability was caused by shooting rifles during service.  He further testified that he did not receive any treatment related to his right shoulder during service including the use of pain medication.  He further testified that he first sought medical treatment for his right shoulder approximately five years after service, but that his treating physicians never related his right shoulder disability to service.

The Board notes a gap of three decades between the Veteran's separation from service and the first evidence of complaints of right shoulder pain.  The Board further notes a gap of almost forty years between service and the first diagnosis of mild osteoarthritic changes.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

Based on the evidence of record, the Board finds that the second Shedden requirement has not been met.  Although the Veteran's service records may have been destroyed in a fire, there is no evidence that the Veteran was diagnosed or treated for a right shoulder disability during service.  This is supported by the Veteran's existing separation examination noting a normal upper extremity.  Additionally, there is no competent lay statement asserting a right shoulder disability was incurred in or treated during service.  While the Veteran testified that his current right shoulder disability was caused by firing rifles during service, he further testified that he was not treated for a right shoulder disability, including taking any pain medication, during service.  Moreover, the evidence of record shows that the first diagnosed with arthritis almost forty years after service.  Thus, there is no competent evidence establishing any in-service incurrence or treatment for a right shoulder disability.

Accordingly, the Board finds that the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a right shoulder disability.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a circulatory disorder, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a kidney disorder, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for eye disorder, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for right shoulder disability, to include as secondary to herbicide exposure, is denied.


REMAND

With regard to the remaining issues on appeal, the Board finds that further development is necessary.  

1. Arthritis

The Veteran seeks entitlement to service connection for arthritis.  Specifically, the Veteran testified that six or seven years after service, his legs started hurting and his doctor informed him it was some kind of arthritis.  Further, the Veteran testified that he was currently being treated for bilateral knee arthritis.

The Board notes that most of the Veteran's service records may have been destroyed in a fire.  The Veteran's available STR consists of an August 1956 separation examination noting normal lower extremities.  However, the separation examination also noted an unstable right knee joint of "no known trauma" and "asymptomatic at present."  Where an entrance examination is lost or missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Post-service medical records show that in November 1973 the Veteran complained of continual knee pain.  The record further shows that a month prior the Veteran complained of pain behind his right knee.  A January 2004 radiological examination of the bilateral knee revealed mild osteoarthritis.  A December 2006 radiological examination of the left knee revealed degenerative changes including a moderate size effusion in the suprapatellar bursa and spurring of the superior and inferior aspect of the patella.  A radiological examination of the right hip conducted in January 2010 revealed osteoporosis.  Lastly, a March 2011 private medical record shows that the Veteran had a past medical history of right knee surgery.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

The Board notes that the Veteran's service connection claim for arthritis includes an in-service event or injury (unstable right knee) and a current disability (osteoarthritis).  Accordingly, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's current osteoarthritis.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

2. PTSD

The Veteran seeks asserts entitlement to an initial rating in excess of 50 percent disabling for his service-connected PTSD.

The Veteran underwent a VA PTSD examination in August 2015.  The examiner found that the Veteran's PTSD was manifested by most symptoms described by the diagnostic criteria including anxiety, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, recurrent distressing dreams and irritable behavior and angry outbursts.  

In a September 2016 statement, the Veteran's representative asserted that the PTSD symptoms had worsened since the last VA examination.  Additionally, during a February 2017 Board videoconference hearing, the Veteran testified that his PTSD symptoms had worsened including symptoms related to memory, nightmares, anxiety, moodiness and combativeness.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

Given the Veteran's assertion that his PTSD symptoms have worsened, a remand is warranted for a new VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed arthritic condition, including bilateral knee osteoarthritis.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed arthritic condition, including bilateral knee osteoarthritis, is etiologically related to the Veteran's active service either on a direct or secondary basis?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to determine the current severity of his PTSD.  The examiner should review the evidence associated with the record and note that review in the report.  The examiner should identify the nature, frequency, and severities of all current manifestations of the Veteran's PTSD and specify the degree of occupational or social impairment.  The examiner should also specify the occupational tasks that are limited by this disability given the Veteran's education, training and occupational experience.  The examiner must consider all pertinent evidence and assertions, to particularly include the Veteran's employment history, his educational history, and the mental ability required to earn substantially gainful employment given the Veteran's education, training and occupational experience.

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

4. Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


